Case 19-10760-amc       Doc 30    Filed 09/24/19 Entered 09/24/19 20:43:07           Desc Main
                                  Document     Page 1 of 3


                     UNITED STATES BANKRUPTCY COURT
              EASTERN DISTRICT OF PENNSYLVANIA (PHILADELPHIA)

In re:                                                         Case # 19-10760-amc
WILLIAM J HARGENRADER, JR.
AND DANIELE S HARGENRADER                                            Chapter: 13
           DEBTORS.

USAA FEDERAL SAVINGS BANK                                       HEARING DATE:
          MOVANT,
v.                                                      October 15, 2019 at 11:00 A.M.

WILLIAM J HARGENRADER, JR.                                         LOCATION:
AND DANIELE S HARGENRADER                                     U.S. Bankruptcy Court
           DEBTORS,                                   Robert N.C. Nix, Sr. Federal Courthouse
                                                                   Courtroom #4
AND                                                             900 Market Street
                                                              Philadelphia, PA 19107
WILLIAM C. MILLER, Esq.,
           TRUSTEE.
                        RESPONDENTS.


         NOTICE OF MOTION, RESPONSE DEADLINE AND HEARING DATE

        USAA Federal Savings Bank (hereafter called "Movant") has filed a Motion for Relief
from the Automatic Stay (“Motion”) with the court, seeking an Order terminating the automatic
stay pursuant to 11 U.S.C. §362(d)(1) with respect to its secured Vehicle described as 2010
Toyota Prius, VIN# JTDKN3DU7A1304835 (the “Vehicle”) because Movant's security interest
in the Vehicle is not adequately protected because the Debtors are not making payments on the
debt.

        1.     Your rights may be affected. You should read these papers carefully and
discuss them with your attorney if you have one in this bankruptcy case. (If you do not
have an attorney, you may wish to consult one.)

        2.     If you do not want the court to grant the relief sought in the motion or if you
want the court to consider your views on the Motion, then on or before October 8, 2019 (no later
than 14 days after the date on which the movant serves the motion) you or your attorney must do
all of the following:
                                               1
*4761121453769001*
Case 19-10760-amc       Doc 30    Filed 09/24/19 Entered 09/24/19 20:43:07           Desc Main
                                  Document     Page 2 of 3




              (a)     If you are required to file documents electronically by Local
              Bankruptcy Rule 5005-1, you must file your response electronically.
              (b)     If you are not required to file electronically, you must file your
              response at:
                             United States Bankruptct Court
                             Robert N.C. Nix Sr. Federal Courthouse
                             900 Market Street, Suite 400
                             Philadelphia, PA 19107

              (c)     If you mail your response to the bankruptcy clerk’s office for filing, you
       must mail it early enough so that it will be received on or before the date stated in
       Paragraph 2 on the previous page of this Notice.

              (d) On the same day that you file or mail your Response to the Motion, you must
       mail or deliver a copy of the Response to the Movant’s attorney:
                             Lisa Cancanon, Esq.
                             Weinstein & Riley, P.S.
                             11101 West 120th Avenue, #280
                             Broomfield, CO 80021



       3.     A hearing on the motion is scheduled to be held before the Honorable Ashely M.
Chan, on October 15, 2019 at 11:00 A.M. in Courtroom 4, Robert N.C. Nix Federal Building
& Courthouse, 900 Market Street, Second Floor, Philadelphia, Pennsylvania 19107. Unless the
court orders otherwise, the hearing on this contested matter will be an evidentiary hearing at
which witnesses may testify with respect to disputed material factual issues in the manner
directed by Fed. R. Bankr. P. 9014(d).


       4.     If you do not file a response to the Motion, the court may cancel the hearing
and enter an order granting the relief requested in the Motion.

       5.     You may contact the Bankruptcy Clerk's office for Philadelphia cases at (215)
408-2800 and for Reading cases at 610-208-5040 to find out whether the hearing has been
canceled because no one filed a response.
                                               2
*4761121453769001*
Case 19-10760-amc       Doc 30    Filed 09/24/19 Entered 09/24/19 20:43:07           Desc Main
                                  Document     Page 3 of 3


          6.   If a copy of the motion is not enclosed, a copy of the Motion will be provided to
you if you request a copy from the attorney whose name and address is listed below of this
Notice.

Dated: September 24, 2019                       Weinstein & Riley, P.S.


                                                /s/ Lisa Cancanon
                                                Lisa Cancanon
                                                Bar ID: 323550
                                                11101 West 120th Avenue #280
                                                Broomfield, CO 80021
                                                Telephone: (303) 539-8600
                                                Facsimile: (206) 269-3493
                                                Email: lisac@w-legal.com
                                                Attorneys for Movant




                                               3
*4761121453769001*
